Exhibit 10.20

LIFELOCK, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
29th day of July, 2013 (the “Effective Date”) by and between LIFELOCK, INC., a
Delaware corporation (the “Company”), and VELISLAV ILTCHEV (the “Executive”).

RECITALS

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company.

WHEREAS, the Executive is willing to make his services available to the Company
on the terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

1. Employment.

1.1 Employment and Term. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, on the terms and conditions
set forth herein. The Executive understands and agrees that employment with the
Company and under this Agreement is “at will.” The Executive’s employment may be
terminated by the Company with or without Cause (as hereinafter defined), with
or without notice, and without resort to any specific disciplinary procedure or
process at any time, subject to the provisions of Section 3 herein, and the
Executive may resign or otherwise terminate his employment with the Company at
any time, with or without any reason, and with or without notice, except as
otherwise may be required by Section 3.5 of this Agreement.

1.2 Duties of the Executive. The Executive shall serve as the Executive Vice
President, Corporate Development of the Company, shall diligently perform all
services as may be reasonably assigned to him by the Company’s Board of
Directors (the “Board”) and the Company’s Chief Executive Officer (the “CEO”),
and shall exercise such power and authority as may from time to time be
delegated to him by the Board or the CEO. During his employment, the Executive
shall devote his full business time, energy, and ability exclusively to the
business and interests of the Company, and shall not, without the Company’s
prior written consent, render to others services of any kind for compensation,
or engage in any other business activity that would in any way materially
interfere with the Executive’s performance of his duties under this Agreement.
In his capacity as Executive Vice President, Corporate Development, the
Executive shall do and perform all services, acts, or things necessary or
advisable to manage and conduct the business of the Company, subject to the
policies and procedures set by the Company. It shall not be a violation of this
Agreement for the Executive, and the Executive shall be permitted, to (a) serve
on corporate, civic, or charitable boards or committees; provided, however, that
other than any such boards or committees that the Executive serves on as of the
Effective Date, the Executive shall not serve on any such boards or committees
without the prior approval of the Company, which approval shall not be
unreasonably withheld; (b) deliver lectures, fulfill speaking engagements, or
teach at educational institutions; and (c) manage personal investments, in each
case as long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.

 

1



--------------------------------------------------------------------------------

1.3 Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the Company’s offices in Sunnyvale, California.

2. Compensation.

2.1 Base Salary. The Executive shall receive a base salary at the monthly rate
of $25,000.00 (the “Base Salary”), which is $300,000.00 on an annualized basis,
during the term of this Agreement, with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule (but not less frequently
than monthly), subject to applicable withholding and other taxes. The Base
Salary shall be reviewed, at least annually, for merit increases and may, by
action and in the sole discretion of the Board (or any authorized committee
thereof), be increased at any time or from time to time. Such Base Salary as
increased shall be considered the “Base Salary.”

2.2 Incentive Compensation. In the sole discretion of the Board (or any
authorized committee thereof), the Executive may be entitled to receive a target
annual bonus payment of 50% of the Base Salary. Incentive compensation for
calendar year 2013 shall be prorated based on the number of days the Executive
is employed by the Company in that year. Except as set forth in the prior
sentence, incentive compensation shall not be prorated for any year during the
Executive’s employment with the Company, including any calendar year in which
the Executive’s employment ends prior to December 31st of the applicable year.
Any incentive compensation payable for a calendar year shall be paid to the
Executive after the end of the year in accordance with the Company’s bonus plan,
but in no event later than March 15th.

2.3 Equity-Based Compensation.

(a) On the Effective Date, the Company shall grant to the Executive, pursuant to
the Company’s 2012 Incentive Compensation Plan (the “Plan”), a ten-year
non-qualified stock option to purchase 300,000 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock’) (the “Time-Based Stock
Option”) at an exercise price per share equal to the Fair Market Value (as
defined in the Plan). The Time-Based Stock Option shall be subject to the terms
and conditions set forth in the Plan and in a stock option agreement to be
executed by the Company and the Executive, the form of which is attached hereto
as Exhibit A, which stock option agreement shall contain all of the terms and
conditions of the Time-Based Stock Option, including, without limitation,
vesting, exercisability, termination, and acceleration.

(b) No later than August 22, 2013, the Company shall grant to the Executive,
pursuant to the Plan, an award of restricted stock units (“RSUs”) with respect
to 100,000 shares of the Company’s Common Stock. The RSUs shall be subject to
the terms and conditions set forth in the Plan and in a restricted stock unit
agreement to be executed by the Company and the Executive, the form of which is
attached hereto as Exhibit B, which restricted stock unit agreement shall
contain all of the terms and conditions of the RSUs, including, without
limitation, vesting, termination, and acceleration.

 

2



--------------------------------------------------------------------------------

2.4 Expense Reimbursement. During the term of the Executive’s employment with
the Company hereunder, upon the submission of reasonable and satisfactory
supporting documentation by the Executive consistent with the expense
reimbursement policy of the Company, the Company shall reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of and pursuant to the business of the Company, including, without
limitation, expenses related to travel and entertainment and any required
professional dues and fees. Except as expressly provided otherwise herein, no
reimbursement payable to the Executive pursuant to any provision of this
Agreement or pursuant to any plan or arrangement of the Company shall be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”).

2.5 Welfare Benefit Plans. During the term of the Executive’s employment with
the Company hereunder, the Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under those welfare benefit plans, practices, policies, and programs provided by
the Company (including, without limitation, medical, prescription, dental,
vision, disability, salary continuance, employee life, group life, accidental
death, and travel accident insurance plans and programs), at least as favorable
as the most favorable of such plans, practices, policies, and programs in effect
at any time hereafter with respect to other key executives of the Company.

2.6 Vacation. During the term of the Executive’s employment with the Company
hereunder, the Executive shall be entitled to vacation benefits in accordance
with the Company’s policies and practices for paid vacation applicable to its
employees.

3. Termination.

3.1 Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement and the Executive’s employment hereunder may be
terminated by the Company for Cause. As used in this Agreement, “Cause” shall
mean (a) an act or acts of personal dishonesty, fraud, or embezzlement by the
Executive; (b) violation by the Executive of the Executive’s obligations under
this Agreement or the Proprietary Rights Agreement (as hereinafter defined) that
are demonstrably willful and deliberate on the Executive’s part and which are
not remedied in a reasonable period of time after receipt of written notice from
the Company; (c) any willful or deliberate refusal to follow the requests or
instructions of the Board or the CEO and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; or (d) the
conviction of the Executive for any criminal act that is a felony or that is a
crime involving acts of personal dishonesty causing material harm to the
standing and reputation of the Company. Any termination for Cause shall be made
in writing to the Executive, which notice shall set forth in detail all acts or
omissions upon which the Company is relying for such termination. Upon any
termination pursuant to this Section 3.1, the Executive shall be entitled to be
paid his Base Salary through the date of termination within ten days after such
termination (or on such earlier date as may be required by applicable law) and
the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination and any rights the Executive and/or the Executive’s family may have
under the terms of the welfare benefit plans described in Section 2.5).

3.2 Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement and the Executive’s employment
hereunder if the Executive shall, as the result of mental or physical
incapacity, illness, or disability, fail to perform his duties and
responsibilities provided for

 

3



--------------------------------------------------------------------------------

herein for a period of more than 90 consecutive days in any 12-month period.
Upon any termination pursuant to this Section 3.2, the Executive shall be
entitled to be paid his Base Salary through the date of termination within ten
days after such termination (or on such earlier date as may be required by
applicable law) and the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination and any rights the Executive and/or the Executive’s family
may have under the terms of the welfare benefit plans described in Section 2.5).

3.3 Death. In the event of the death of the Executive during the term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to any unpaid amounts of his Base Salary through the
date of his death within ten days after his death (or on such earlier date as
may be required by applicable law) and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive’s death and any rights the
Executive and/or the Executive’s family may have under the terms of the welfare
benefit plans described in Section 2.5).

3.4 Termination Without Cause. At any time the Company shall have the right to
terminate this Agreement and the Executive’s employment hereunder without Cause
by written notice to the Executive; provided, however, that the Company shall
(a) pay to the Executive any unpaid Base Salary accrued through the effective
date of termination specified in such notice within ten days after such
termination (or on such earlier date as may be required by applicable law), and
(b) subject to the execution by the Executive of a release agreement containing
standard terms in the form generally used by the Company, pay to the Executive,
in monthly installments consistent with the Company’s normal payroll schedule
during the 12-month period following termination, subject to applicable
withholding and other taxes, an amount equal to 12 months of the Executive’s
Base Salary at the time of termination, plus an amount equal to the COBRA
premiums necessary to permit the Executive to continue group insurance coverage
under the Company’s plans for a period of 12 months. The Company shall be deemed
to have terminated the Executive’s employment pursuant to this Section 3.4 if
such employment is terminated by the Company without Cause. The Company also
shall reimburse the Executive’s reasonable business expenses incurred prior to
the date of termination pursuant to this Section 3.4. Payments under
subparagraph (b) above shall be treated as a series of separate payments under
Treasury Regulation Section 1.409A-2(b)(2)(iii), are subject to required tax and
other withholdings, and shall be conditioned upon the Executive’s execution of a
general release of claims that becomes irrevocable within 60 days of the
Executive’s termination date. Any payments due to the Executive under
subparagraph (b) above shall be forfeited if the Executive fails to execute a
general release of claims that becomes irrevocable within 60 days after the
Executive’s termination date. If the foregoing release is executed and delivered
and no longer subject to revocation within 60 days after the termination date,
then the following shall apply:

(i) To the extent any payments due to the Executive under subparagraph (b) above
are not “deferred compensation” for purposes of Section 409A, then such payments
shall commence upon the first scheduled payment date immediately after the date
the release is executed and no longer subject to revocation (the “Release
Effective Date”). The first such cash payment shall include payment of all
amounts that otherwise would have been due prior to the Release Effective Date
under the terms of this Agreement had such payments commenced immediately upon
the termination date, and any payments made thereafter shall continue as
provided herein. The delayed payments shall in any event expire at the time such
payments would have expired had such payments commenced immediately following
the termination date.

(ii) To the extent any payments due to the Executive under subparagraph
(b) above are “deferred compensation” for purposes of Section 409A, then such
payments shall commence upon the 60th day following the termination date. The
first such cash payment shall include payment of

 

4



--------------------------------------------------------------------------------

all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon the termination
date, and any payments made thereafter shall continue as provided herein. The
delayed payments shall in any event expire at the time such payments would have
expired had such payments commenced immediately following the termination date.

3.5 Termination by the Executive as a Result of a Constructive Termination. This
Agreement and the Executive’s employment hereunder may be terminated at any time
by the Executive as a result of a Constructive Termination (as hereinafter
defined), upon written notice to the Company. In such event, the Executive’s
termination shall be treated as if the Executive’s employment had been
terminated by the Company without Cause pursuant to Section 3.4. For purposes of
this Agreement, “Constructive Termination” shall mean: (a) the Company’s
material breach of any of the material terms and conditions required to be
complied with by the Company pursuant to this Agreement; (b) a material
diminution in the Executive’s title, duties, or responsibilities by the Board or
the CEO to a level below the Executive’s titles, duties, or responsibilities in
effect immediately prior to such change (provided, however, that if following an
acquisition of the Company and conversion of the Company into a subsidiary,
division, or unit of the acquirer, whether or not such subsidiary, division, or
unit is itself publicly traded, the Executive is the Executive Vice President,
Corporate Development of such subsidiary, division, or unit of the acquirer,
then the consummation of such acquisition and conversion will not by itself be
deemed a material diminution in the Executive’s title, duties, or
responsibilities for purposes of this subsection); or (c) upon a relocation by
the Company of the Executive’s principal work site to a facility or location
more than 50 miles from the place of performance specified in Section 1.3 of
this Agreement; provided, however, that with respect to (a), (b), and (c) above,
the Executive shall first be required to provide the Company written notice of
any such event which the Executive contends constitutes a Constructive
Termination within 90 days of the first occurrence of such alleged event and/or
breach, and thereafter provide the Company a reasonable opportunity (not to
exceed 30 days) to cure such event and/or breach and provided further that the
Executive’s employment shall terminate no later than the date that is 90 days
following the end of the cure period described above.

3.6 Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee” as defined in Section 409A,
solely to the extent required to avoid the imposition of additional taxes on the
Executive under Section 409A, the Executive shall not be entitled to any
payments or benefits the right to which provides for a “deferral of
compensation” within the meaning of Section 409A, and whose payment or provision
is triggered by the Executive’s termination of employment (whether such payments
or benefits are provided to the Executive under this Agreement or under any
other plan, program, or arrangement of the Company), until (and any portion or
installments of any payments or benefits suspended hereby shall be paid in a
lump sum on) the earlier of (a) the date which is the first business day
following the six-month anniversary of the Executive’s “separation from service”
(within the meaning of Section 409A) for any reason other than death, or (b) the
Executive’s date of death, and such payments or benefits that, if not for the
six month delay described herein, would be due and payable prior to such date
shall be made or provided to the Executive on such date. The Company shall make
the determination as to whether the Executive is a “specified employee” in good
faith in accordance with its general procedures adopted in accordance with
Section 409A and, at the time of the Executive’s “separation of service” will
notify the Executive whether or not he is a “specified employee.” In the event
the Executive becomes subject to taxes or penalties arising under Section 409A
solely because of the Company’s decision to implement the six month delay set
forth above, the Company shall indemnify the Executive for all such Section 409A
taxes and penalties actually paid by the Executive.

 

5



--------------------------------------------------------------------------------

3.7 Potential Section 280G Reductions.

(a) Notwithstanding anything in this Agreement to the contrary, in the event
that it shall be determined that any payment, distribution, or other action by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Payment”)) would result in an “excess parachute payment” within the meaning
of Section 280G(b)(i) of the Code, and the value determined in accordance with
Section 280G(d)(4) of the Code of the Payments, net of all taxes imposed on the
Executive (the “Net After-Tax Amount”), that the Executive would receive would
be increased if the Payments were reduced, then the Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest. For purposes of determining the Net After-Tax Amount, the
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Payment is to be made, and (ii) pay applicable state and local income taxes at
the highest marginal rate of taxation for the calendar year in which the Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

(b) Subject to the provisions of this Section 3.7(b), all determinations
required to be made under this Section 3.7, including the Net After-Tax Amount,
the Reduction Amount, and the Payment that is to be reduced pursuant to
Section 3.7(a), and the assumptions to be utilized in arriving at such
determinations, shall be made by Ernst & Young LLP (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. The Accounting Firm’s decision as to which Payments are to be reduced
shall be made (i) only from Payments that the Accounting Firm determines
reasonably may be characterized as “parachute payments” under Section 280G of
the Code; (ii) first, only from Payments that are required to be made in cash
and then, if and only to the extent consented to by the Executive, by not
vesting stock options; (iii) only with respect to any amounts that are not
payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A, until those payments have been reduced to zero; and (iv) in
reverse chronological order, to the extent that any Payments subject to
reduction are made over time (e.g., in installments). In no event, however,
shall any Payments be reduced if and to the extent such reduction would cause a
violation of Section 409A or other applicable law. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

4. Proprietary Rights and Restrictive Covenant Agreement. The Executive hereby
acknowledges that, as a condition of his employment with the Company, the
Executive is simultaneously executing and delivering to the Company a
Proprietary Rights and Restrictive Covenant Agreement (the “Proprietary Rights
Agreement”).

5. Dispute Resolution. If the parties should have a dispute arising out of or
relating to this Agreement, the parties’ respective rights and duties hereunder,
or any aspect of the Executive’s employment with the Company, then the parties
will resolve such dispute in the manner set forth in this Section 5. For
purposes of this Section 5, references to the “Company” include all parent,
subsidiary, or related entities and their executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates, and all successors and assigns of any
of them, and this Agreement shall apply to them to the extent the Executive’s
claims arise out of or relate to their actions on behalf of the Company.

5.1 Mediation. Either party may at any time deliver to the other a written
dispute notice setting forth a brief description of the issue for which such
notice initiates the dispute resolution mechanism contemplated by this
Section 5. During the 30-day period following the delivery of such notice,
appropriate representatives of the parties will meet and seek to resolve the
disputed issue through mediation. The parties shall select a mediator mutually
acceptable to both parties. The Company shall pay the mediator’s fee in
connection with any mediation conducted in accordance with this Section 5.1.

 

6



--------------------------------------------------------------------------------

5.2 Arbitration. If representatives of the parties are unable to resolve the
disputed issue through mediation, then within 10 days after the period described
in Section 5.1 above, the parties will refer the issue to arbitration. The
arbitration shall be conducted in Phoenix, Arizona by a single neutral
arbitrator and in accordance with the then current rules for resolution of
employment disputes of the American Arbitration Association. The parties are
entitled to representation by an attorney or other representative of their
choosing. The arbitrator shall have the power to enter any award that could be
entered by a judge of the trial court of the state of Arizona, and only such
power, and shall follow the law. The parties agree to abide by and perform any
award rendered by the arbitrator. The arbitrator shall issue the award in
writing and therein state the essential findings and conclusions on which the
award is based. Judgment on the award may be entered in any court having
jurisdiction thereof. All expenses of arbitration shall be split equally by the
Company and the Executive unless applicable law requires otherwise with respect
to the payment of arbitration expenses.

5.3 Adjudication. Either party is entitled to seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party and such claims shall not be subject to the
dispute resolution procedures set forth in this Section 5. The interim or
provisional relief is to remain in effect until the arbitration award is
rendered or the controversy is otherwise resolved. By doing so, the party does
not waive any right or remedy under this Agreement. The parties are entitled to
seek judgment on the award in any court having jurisdiction thereof.

6. Representations and Warranties of the Executive. The Executive represents and
warrants to the Company that he has no outstanding commitments inconsistent with
any of the terms of this Agreement or the services to be rendered under it,
including, without limitation, any restrictive covenants previously entered into
between the Executive and any other entity, which would prevent the Executive
from performing the duties required of him as Executive Vice President,
Corporate Development for the Company. The Executive further understands,
acknowledges, and agrees that (a) the Executive’s performance under this
Agreement will not require the Executive to breach any obligation to keep in
confidence proprietary information, knowledge, or data acquired by the Executive
from any third party; and (b) the Executive will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information,
knowledge, or data, or any material non-public information as that term is
defined and interpreted under U.S. securities laws, belonging to any third
party. The Executive further certifies that, during the Executive’s employment
with the Company, the Executive will not use any records, reports, notes,
compilations, sketches, analyses, specifications, or other documents or any
materials, tools, equipment, and other tangible and intangible property
belonging to any third party.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Arizona, excluding that body of law
relating to conflict of laws. In any action between any of the parties arising
out of or relating to this Agreement, each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in Arizona.

 

7



--------------------------------------------------------------------------------

7.2 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Company:      LifeLock, Inc.           Attn: Chief Legal Officer   
       60 East Rio Salado Parkway           Suite 400           Tempe, Arizona
85281      with a copy to:      Greenberg Traurig           Attn: Robert S.
Kant, Esq.           2375 East Camelback Road           Suite 700          
Phoenix, Arizona 85016      If to the Executive:      Velislav Iltchev          
at Executive’s most current home address on file   

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

7.3 Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

7.4 Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses, or
sections contained in this Agreement shall be declared invalid, this Agreement
shall be construed as if such invalid word or words, phrase or phrases, sentence
or sentences, clause or clauses, or section or sections had not been inserted.

7.5 Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

7.6 Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other party damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.

7.7 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, his heirs, personal
representative(s), and/or legal representative) any rights or remedies under or
by reason of this Agreement.

 

8



--------------------------------------------------------------------------------

7.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

7.9 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements, and
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing signed by both
parties hereto.

7.10 Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

7.11 Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.

7.12 Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto, and shall be interpreted
and construed consistent with such intent; provided that, notwithstanding the
other provisions of this subsection and the paragraph above entitled “Specified
Employee,” with respect to any right to a payment or benefit hereunder (or
portion thereof) that does not otherwise provide for a “deferral of
compensation” within the meaning of Section 409A, it is the intent of the
parties that such payment or benefit will not so provide. Furthermore, if either
party notifies the other in writing that, based on the advice of legal counsel,
one or more of the provisions of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A or causes any amounts to be
subject to interest or penalties under Section 409A, the parties shall promptly
and reasonably consult with each other (and with their legal counsel), and shall
use their reasonable best efforts, to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment, and (b) to the extent practicable, to avoid the imposition of any tax,
interest, or other penalties under Section 409A upon the Executive or the
Company. Any payments described herein that are payable upon a termination of
employment will only be paid if such termination constitutes a “separation for
service” within the meaning of Section 409A.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.

 

THE COMPANY: LIFELOCK, INC. By:  

 

  Todd Davis, Chairman and Chief Executive Officer THE EXECUTIVE:

 

VELISLAV ILTCHEV

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT — VELISLAV ILTCHEV



--------------------------------------------------------------------------------

EXHIBIT A

Stock Option Agreement

(See attached)

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Restricted Stock Unit Agreement

(See attached)

 

3